DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner has considered the references provided in the 10/1/21 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Notice of Rejoinder
Claims 1 and 4-8 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 2/25/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II, claims 8-14, is withdrawn.  Claims 8 and 11-14, directed to a method of improving low muscle mass, reasonably relying on the same underlying effect as the allowed method of Group I, are no longer withdrawn from consideration because the claim(s), as amended by Examiner’s amendment below, require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment

This application has been amended as follows:
All amendments are with respect to the claims of 10/1/2021.
Please amend claim 1 as follows:
In line 5, delete “DF,”.

Please amend claim 8 as follows:
In line 2, add - - in need thereof - -  between “subject” and “one”.
Replace lines 3-5 with 
- -  the group consisting of tripeptides DIY, IYN, YNP, NPQ, DFY, DIF, FYN, IFN, FNP, and NPK; and
the group consisting of dipeptides DI, IF, FN, FY, IY, YN, and NP. --

CANCEL CLAIMS 9 AND 10.

Allowed Claims
Claims 1, 4-8, and 11-15 are allowed.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Claim 1 is directed to a method for suppressing muscular atrophy by administering to a subject in need thereof one or more of listed dipeptides and tripeptides.  Rejoined claim 8 as amended is directed to a method for improving low muscle mass by administering to a subject in need thereof one or more of the same listed dipeptides and tripeptides.

Another identified prior art reference is WO 2014/047614, Gelling et al., published 3/27/14, teaches including aspartame (aspartic acid-phenylalanine methyl ester) in nutritional compositions administered to enhance muscle function in a subject.  However, the instant claims no longer encompass this dipeptide compound.
No prior art of record teaches or suggests the claimed methods.   Thus, Applicant’s invention is both novel and unobvious over the prior art.
The 35 USC 112(a) or 35 USC 112/1 enablement rejection is withdrawn based on claim amendment such that the administering is to a subject in need thereof, overcoming the rejection’s focus on preventing, preventing no longer encompassed by the claimed method.
The three 35 USC 102(a)(1) anticipation rejections are withdrawn based on claim amendments and Applicant’s arguments in the 10/7/21 Remarks, page 2.
The three 35 USC 103 obviousness rejections are withdrawn based on claim amendments.
Any comments considered necessary by Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658